FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                 March 27, 2008
                    UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT                    Clerk of Court



 GARY ALLEN KEMPER,

               Plaintiff-Appellant,                     No. 07-1411
          v.                                        District of Colorado
 LPR CONSTRUCTION COMPANY                      (D.C. No. 07-CV-1538-ZLW)
 and COLORADO COMPENSATION
 INSURANCE AUTHORITY, dba
 PINNACOL ASSURANCE,

               Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, McKAY, and McCONNELL, Circuit Judges.


                                        I.

      Gary Allen Kemper brought this nearly indecipherable action alleging, as

each of its three claims for relief:



      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      (See. 198[0] Amendment 28 U.S.C. 2412)
      Unfair Compation – Deceptive Practices Bad Faith
      Froid v. Knowles Law 1919

R., Doc. 12, at 3–5 (sic). 2 For this, he requested relief in the form of “one

hundred million dollers exempt from garnishment or levy, to be payed to Plaintiff

Gary Allen Kemper (1 Billion Dollers).” Id. at 6. A juxtaposed comment

elaborates, “In penalties for the negligence that LPR. court caused in there treting

Doctor Brian J. Beatty caused in the minipulation of injury.” Id.

      In a page of meandering factual allegations, Mr. Kemper explained that

Defendant LPR Construction Company was ordered in 1998 by the State of

Colorado “to pay for Plaintiffs medical treatment and for time lost from work due

to the injury that incurred ‘January 10, 1994’!” Id. at 1 verso. He further stated

“that defendant violated legal rights of unfair comatition – deceptive practices

bad faith Froid v. Knowles Law 1919. in constructing the jurisdiction for the State

of Colorado and Federal District for the State of Colorado, Denver.” Id.

      Affording this pro se complaint surely the most liberal of liberal

constructions, the district court interpreted it as the third in a series of federal

challenges to Mr. Kemper’s state-court worker’s compensation case. The court

therefore dismissed the action on the basis of the Rooker-Feldman doctrine, which

      2
        28 U.S.C. § 2412 concerns awards of costs and fees in actions to which
the United States is a party. Froid v. Knowles, 36 P.2d 156 (Colo. 1934), held
that the fact that plaintiff had received a worker’s compensation award for an on-
the-job injury did not bar his malpractice suit against the physician who had
treated him.

                                           -2-
forbids the inferior federal courts to review the judgments of state courts. See

D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413, 415–16 (1923).

                                          II.

      In this nearly indecipherable appeal, Mr. Kemper asserts two grounds for

relief. First, “unlaw fulldisscretion of judgment. By District Court,” in that

      dissqulaafucution of any court employee for unlawfull disscretion of
      judgment. In any State or Federal court. and or any person or
      persons that would otherwise be immune from procedural proccess.
      Supreme Court State of Colorado action no: 02SC671
      certiorari to the Supreme Court SHALL BE.

Aplt’s Br. 3. Second, “unlawfull disscretion of judgment by Supreme Court State

of Colorado action no: 02SC671,” in that “oral statement by Supreme Court of

Colorado, that thay do was – thay want to. action no.: 02SC671.” Id. Below,

Mr. Kemper did not even request disqualification of the district judge or

magistrate judge. Nor are the inferior federal courts a proper forum for reviewing

the decisions of the Supreme Court of Colorado. 3




      3
        Mr. Kemper had appealed an adverse determination of the Industrial
Claim Appeals Office, a unit of the Colorado Department of Labor and
Employment, to the Colorado Court of Appeals, which affirmed. Kemper v.
Indus. Claim Appeals Office, 2002 WL 31124579 (Colo. Ct. App. Sep. 26, 2002).
The Colorado Supreme Court denied certiorari. Kemper v. Indus. Claim Appeals
Office, No. 02SC671 (Colo. Jan. 13, 2003). Review would properly have been
sought in the United States Supreme Court by petition for a writ of certiorari to
the Colorado Court of Appeals.

                                          -3-
      Because no plausible basis is asserted for appeal, we must affirm. But we

cannot fully endorse the district court’s selection of the Rooker-Feldman doctrine

as the proper basis for dismissing this action. Rooker-Feldman “is a narrow

doctrine, confined to ‘cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.’”

Lance v. Dennis, 546 U.S. 459, 464 (2006) (per curiam) (quoting Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)) (emphasis added).

Attempts merely to seek relief denied in state court—to relitigate a state

case—are properly dismissed on grounds of res judicata or collateral estoppel.

Preclusion in federal court on the basis of a state-court judgment is determined by

state law, and “incorporation of preclusion principles into Rooker-Feldman risks

turning that limited doctrine into a uniform federal rule governing the preclusive

effect of state-court judgments, contrary to the Full Faith and Credit Act.” Id. at

466 (citing 28 U.S.C. § 1738).

      Having handled two of Mr. Kemper’s complaints on this subject matter, the

district court likely knew better than we exactly what he was trying to say.

However, to the extent the complaint appears to allege negligence and

malpractice, it should have been dismissed on preclusion grounds or for its failure

to comply with the pleading requirements of Rule 8(a) of the Federal Rules of

Civil Procedure.

                                         -4-
                                       III.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED. As Mr. Kemper has not shown the existence of a

reasoned, nonfrivolous argument on the law and facts in support of the issues

raised, his motion for leave to proceed on appeal in forma pauperis is DENIED.

                                              Entered for the Court,

                                              Michael W. McConnell
                                              Circuit Judge




                                        -5-